Citation Nr: 0127075	
Decision Date: 12/06/01    Archive Date: 12/11/01	

DOCKET NO.  99-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1971 to 
October 1973.  

This matter arises from an April 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit currently 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 

In a decision of October 2000, the Board held that the 
veteran had submitted new and material evidence to reopen a 
claim of entitlement to service connection for a heart 
disorder, and remanded the case to the RO for review of the 
issue on appeal on the merits.  That was accomplished, and 
the RO returned the case to the Board in August 2001 for 
further appellate consideration.  In October 2001, the 
veteran submitted additional evidence, and waived its review 
by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  The Board 
will, therefore, proceed to consider the veteran's appeal.  


FINDINGS OF FACT

1.  The veteran had Lown Phenomenon (Lown-Ganong-Levine 
syndrome) prior to entering military service.

2.  The veteran's Lown Phenomenon did not increase in 
severity during the veteran's military service.

3.  A heart disability other than Lown Phenomenon did not 
develop during military service or within one year following 
the veteran's separation from service.



CONCLUSION OF LAW

A heart disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 1991 & Supp. 2001); as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5107); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.

First, under the VCAA, VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  In 
addition, he was afforded a VA examination in conjunction 
with this appeal. The Board finds that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.

The Board notes that the veteran has questioned whether some 
of his service medical records or Reserves medical records 
may not have been obtained.  However, in November 1975, the 
Adjutant General of the Army provided VA with what were 
designated partial medical and dental records and, in June 
1994, the National Personnel Records Center provided 
additional medical records.  Because there has been no 
indication from any official custodian of records that there 
are any service medical or Reserves records which have not 
been provided to VA, the Board finds that VA's duty to obtain 
such records has been fulfilled.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Cardiovascular disease may 
be presumed to have been incurred in service when manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he has a heart disability which was 
aggravated during active military service.  He acknowledges 
that he had such a disability when he entered active military 
service in May 1971.  In this regard, a claimant may be 
granted service connection for disability which was either 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).  The regulatory 
presumption of soundness provides that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for military service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease process 
existed before acceptance and enrollment.  See 38 C.F.R. 
§ 3.304.  

In the veteran's case, his service medical records reveal 
that he underwent a preservice physical examination in 
November 1970.  He was referred for a cardiopulmonary 
consultation due to a finding of Lown Phenomenon.  Because 
the abnormality otherwise appeared to be asymptomatic, it was 
not considered to be disqualifying, and he was accepted for 
active military service.  Lown Phenomenon, otherwise known as 
Lown-Ganong-Levine syndrome, is an electrocardiographic 
abnormality characterized by a short P-R interval with a 
normal QRS complex, accompanied by atrial tachycardia.  See 
Dorland's Illustrated Medical Dictionary, 1638 (27th ed., 
1988).  As a heart disorder clearly was diagnosed prior to 
the veteran's military service and was noted at service 
entrance, the presumption of soundness is rebutted by clear 
and unmistakable evidence that the disease process preexisted 
the veteran's military service.  As such, the questions for 
consideration are whether the pre-existing disorder was 
aggravated by the veteran's military service and whether he 
developed some other heart disorder, which did not pre-exist 
service, either while he was on active duty or within the one 
year presumptive period after his separation from service.  

The veteran's service medical records include a report of a 
medical examination conducted at the time of his separation 
from military service, which reflected that his heart and 
vascular system were evaluated as normal at that time. The 
remainder of the veteran's service medical records are 
negative for any complaint, finding, or treatment of 
cardiovascular symptomatology.  At the time of the veteran's 
separation examination, the veteran's blood pressure was 
noted to be 130/70.  As previously noted, a preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Given that the available evidence 
of record does not indicate that there was any increase in 
the severity of the preexisting Lown Phenomenon during 
military service, service connection for a heart disability 
is not warranted based upon aggravation.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

The final question which must be addressed is whether any 
additional cardiac disability, other than the veteran's Lown 
Phenomenon, developed during the veteran's military service 
or during the presumptive period.  The veteran contends that 
it did, and points to findings in September 1974 which 
reflected the presence of a moderately enlarged heart in the 
transverse diameter, as well as a systolic murmur.  At that 
time, an electrocardiogram (ECG) showed bradycardia.  During 
a VA physical examination conducted in February 1976, a Grade 
II/IV ejection-type systolic murmur was heard over the entire 
precordium.  The murmur radiated to the carotid.  The 
veteran's heart sounds were normal and the peripheral pulses 
were equal and strong throughout.  Some cardiomegaly with 
left ventricular contour was noted, but no other evidence of 
enlargement was seen.  More recently, the veteran has been 
diagnosed with hypertensive heart disease and sinus node 
dysfunction, both conditions being mild in nature.

The Board remanded this case to the RO in October 2000 for 
the purpose of obtaining the opinion of a cardiologist on the 
medical issues in this case.  A VA specialist in cardiology 
was asked to review the veteran's records and offer an 
opinion regarding the likelihood of a relationship between 
the findings reported in and after 1974 and the veteran's 
military service.  The reviewing cardiologist reported that, 
even though a chest X-ray in 1974 was read as showing 
enlargement of the heart, no chamber enlargement was present 
in May 2001.  The examiner stated the possibility of a false 
positive heart enlargement on interpretation of an 
X-ray likely accounted for the disparity.  The examiner also 
reported his opinion that: no heart condition present in 1971 
progressed in 1974; no aggravation of heart disease occurred 
between 1971 and 1973; and no heart disease was manifested 
between 1973 and 1974, because X-ray findings were 
nonspecific at that time.  The Board notes that the 
examiner's opinion is bolstered by the fact that X-ray 
findings of the heart in July 1975 indicated that the 
transverse cardiac diameter of the veteran's heart was at the 
upper limits of normal.  Finally, it should be noted that the 
veteran was not diagnosed with hypertension until April 1996 
when a blood pressure reading of 150/94 was recorded.  Upon 
consideration of the evidence of record, the Board finds that 
the preponderance of the evidence shows that the veteran did 
not develop a cardiovascular disability separate and apart 
from the preexisting Lown Phenomenon during military service 
or within the presumptive period following his discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

With reference to the veteran's contention that he has a 
heart disorder related to his active service, it is important 
to note that no medical evidence relating the veteran's 
current cardiac symptomatology to military service has been 
submitted by the veteran, despite the fact that he has been 
advised of the opinion of the reviewing cardiologist and he 
has been notified of the requirements in law to establish 
service connection for a heart disability.  See 38 C.F.R. 
§ 3.303.  Similarly, he has not submitted any medical 
evidence indicating that Lown Phenomenon was "aggravated" 
during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Furthermore, as a layman, the veteran is not 
qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The Board concludes that 
there is no basis on which service connection for a heart 
disability might be granted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 
  



ORDER

Service connection for a heart disability is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals



 

